Reversed and Remanded and Opinion Filed October 31, 2022




                                                 In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-21-00133-CV

                   GETMEPLACEMENT, LLC, Appellant
                                  V.
           WIESE INDUSTRIES, INC. D/B/A PIXELBOOST, Appellee

                   On Appeal from the 417th Judicial District Court
                                Collin County, Texas
                       Trial Court Cause No. 417-06424-2018

                             MEMORANDUM OPINION
                    Before Justices Schenck, Molberg, and Pedersen, III
                                Opinion by Justice Molberg

        In this restricted appeal, appellant GetMePlacement, LLC (GMP) appeals the

trial court’s final judgment in favor of appellee Wiese Industries, Inc. d/b/a

PixelBoost (PixelBoost). For the reasons explained below in this memorandum

opinion,1 we sustain GMP’s restricted appeal, reverse the final judgment, and

remand the case for further proceedings.




    1
     See TEX. R. APP. P. 47.4 (“If the issues are settled, the court should write a brief memorandum opinion
no longer than necessary to advise the parties of the court’s decision and the basic reasons for it.”).
                                          BACKGROUND
         PixelBoost sued GMP in December 2018, asserting fraudulent inducement,

breach of contract, and DTPA2 claims against GMP. GMP answered, generally

denying PixelBoost’s claims.

         In April 2019, GMP’s counsel filed a notice informing PixelBoost and the

court his address and firm name had changed. The filing included GMP’s trial

counsel’s new phone number, email address, and address on Main Street in Dallas.3

         In December 2019, the court entered a sanctions order against GMP, stating:

         After hearing the evidence and arguments of Counsel, the Court is of
         the opinion that [PixelBoost’s Motion for Additional Discovery
         Sanctions] should be GRANTED as follows:

         [GMP] is found to have violated this Court’s September 12, 2019,
         Order compelling discovery as [GMP] failed to file sworn interrogatory
         responses and failed to completely and fully respond to the
         Interrogatories and Requests for Production as attached to
         [PixelBoost’s] Original Motion To Compel even at the point of this
         hearing three months later.
         Previous sanctions in the form of attorney’s fees have proven
         ineffective at bringing [GMP] into compliance with discovery, and
         [GMP] has further shown disregard for compliance with the Court’s
         orders concerning discovery.
         While no reasonable explanation has been provided for the failure to
         comply with the previous order and the Court is inclined to grant the
         heavy sanctions listed in [PixelBoost’s] Motion, the Court refrains from
         doing so immediately and gives [GMP] one last chance to comply with
         the previous Order.


   2
       See TEX. BUS. & COM. CODE § 17.01–.955 (Deceptive Trade Practices Act).
   3
      GMP is represented by other counsel on appeal than in the trial court. Unless otherwise noted, our
references to GMP’s counsel refer to its trial counsel. GMP’s counsel’s prior address was on Network
Boulevard in Frisco, Texas, according to GMP’s original answer.
                                                 –2–
        A.     Therefore, it is ORDERED that [GMP] completely and fully
        comply with the September 12, 2019 Order by fully answering and
        producing responsive documents, all without objection, to the
        Interrogatories and Requests for Production as attached to
        [PixelBoost’s] Original Motion To Compel by 5:00 P.M. on Friday
        December 20, 2019. The interrogatory responses must be verified under
        oath.
        B.     In addition, [GMP] is Ordered to Pay to [PixelBoost] by 5:00
        p.m. on Wednesday, December 18, 2019, as a sanction the amount of
        $4,290.00 which the court finds is reasonable amount to compensate
        [PixelBoost] for its reasonable and necessary attorney fees dealing with
        the discovery issues since the entering of the previous order.

        C.     (The remainder of this order is conditional). It is reasonable to
        further sanction [GMP], in the event that [GMP] does not comply fully
        with the prior Paragraphs A and B of this Order, by finding as a matter
        of law that [GMP] is liable to [PixelBoost] on every theory of liability
        pleaded by [PixelBoost] as of December 13, 2019. [GMP’s] duty to
        pay the amount in Paragraph B above survives the application of this
        conditional part of the order.

        In January 2019, the month after the above sanctions order, PixelBoost filed

a traditional motion for summary judgment on all of its claims, arguing, in part, that

because GMP failed to fully respond to various discovery requests and had violated

the December 13, 2019 sanctions order, GMP was liable to PixelBoost on every

theory of liability PixelBoost pleaded as of December 13, 2019.

        The summary judgment hearing was initially set for April 16, 2020, was reset

to July 9, 2020, due to COVID-19 restrictions, and was reset again for the July 22,

2021 submission docket, again due to COVID-19 restrictions.4



    4
      Approximately five weeks before the June 22, 2021 setting on the submission docket, the trial court
administrator informed the parties’ counsel that “[t]he Court is not yet conducting in person hearings,
therefore, this MSJ hearing has been rescheduled to July 22 Submission Docket[.]”
                                                  –3–
      GMP filed no response to PixelBoost’s summary judgment motion.

      On September 2, 2020, the trial court signed a final judgment granting

PixelBoost’s summary judgment motion, stating:

      On the 22nd day of July, 2020 came on to be heard [PixelBoost’s]
      (Traditional) Motion for Full or Partial Summary Judgment on the
      Court’s submission docket. [GMP] filed no response. After considering
      the summary judgment evidence and arguments of Counsel as
      contained in the Motion, the Court is of the opinion that the Motion
      should be GRANTED as follows:

      Judgment is granted in favor of [PixelBoost], and against [GMP] on
      each of the claims made by [PixelBoost]: Fraud in the Inducement;
      Texas Deceptive Trade Practices Act Violations; and Breach of
      Contract. Judgment is awarded equally on the basis of the merits of the
      case (law and summary judgment evidence) and as further sanctions
      against [GMP] for failing to complete discovery responses as
      previously ordered by the Court.
      It is Ordered that [GMP], shall pay and [PixelBoost] is awarded
      $410,088.06 broken down as follows:
      A.    DTPA Misrepresentation Actual Damages of $134,566.70 (these
      are also the same actual damages proved on the Fraud in the
      Inducement cause of action);

      B.    Breach of Contract Actual Damages of $5,262.96;
      C.     DTPA Statutory Damages of $269,133.40 which includes, but is
      not limited to, attorney fees on the DTPA misrepresentation claims; and

      D.    Breach of Contract Attorney fees of $1,125.00.
      If this judgment is appealed further, [PixelBoost] is further awarded and
      [GMP] is liable for the following additional attorney fees:
      Responding to a Motion for New Trial: $7,000.00

      Responding to an Appeal to the Court of Appeals: $20,000.00
      Responding to a further appeal to the Texas Supreme Court:
      $15,000.00.
                                        –4–
      This judgment shall earn post judgment interest at the statutory rate of
      5%.

      This is a final judgment and any relief not granted is Denied.

      Let execution issue on this judgment.

      On the same day the trial court signed the final judgment, the clerk of court

sent letters to the parties’ counsel notifying them of the signing of the final judgment

and stating that counsel could obtain a copy by contacting the district clerk’s office.

      The clerk’s notice to GMP’s counsel was addressed to his former Network

Boulevard address in Frisco, not to the address on Main Street in Dallas that he had

informed the court and PixelBoost about over a year earlier.

      On September 17, 2020, the clerk’s notice to GMP’s counsel was returned

undelivered and was filed by the clerk’s office. The envelope included a United

States Postal Service label that stated “FORWARD TIME EXP RTN TO SEND

. . . RETURN TO SENDER” and included GMP’s counsel’s Main Street address:




      According to the record, the court clerk took no additional action on the notice

to GMP’s counsel after the September 2, 2020 notice was returned.

                                          –5–
        Within six months after the final judgment was signed, GMP filed a notice of

restricted appeal. Although its notice did not include the information required by

rule of appellate procedure 25.1(d)(7),5 GMP amended its notice after the parties

filed appellate briefs and after we provided GMP leave to do so.6

                            JURISDICTION IN RESTRICTED APPEALS
        We must first address our jurisdiction over this restricted appeal.

        Generally, a party wishing to appeal a trial court judgment must file a notice

of appeal within thirty days after the judgment is signed, but a timely filed motion

for new trial, motion to modify the judgment, motion to reinstate, or a proper request

for findings of fact and conclusions of law extends that deadline to ninety days after

the judgment is signed. See Ex Parte E.H., 602 S.W.3d 486, 495 (Tex. 2020) (citing

TEX. R. APP. P. 26.1). Additionally, “if the party ‘did not participate—either in

person or through counsel—in the hearing that resulted in the judgment complained

of’ and did not timely file a post-judgment motion, request for findings of fact and

conclusions of law, or file a notice of appeal within ninety days, the party may pursue


    5
     See TEX. R. APP. P. 25.1(d)(7) (in a restricted appeal, the notice of appeal must “(A) state that the
appellant is a party affected by the trial court’s judgment but did not participate—either in person or through
counsel—in the hearing that resulted in the judgment complained of; (B) state that the appellant did not
timely file either a postjudgment motion, request for findings of fact and conclusions of law, or notice of
appeal; and (C) be verified by the appellant if the appellant does not have counsel.”).
    6
      By letter dated September 10, 2021, we informed GMP’s counsel that GMP’s notice of restricted
appeal did not contain the information required under rule of appellate procedure 25.1(d)(7) and directed
GMP to file within ten days an amended notice complying with the rule. GMP did so. Under the
circumstances, appellant properly invoked our jurisdiction. See Sweed v. Nye, 323 S.W.3d 873, 875 (Tex.
2010) (stating an original notice of appeal that was defective but timely filed “properly invoked the court
of appeals’ jurisdiction [and] was timely amended.”).


                                                     –6–
a restricted appeal by filing a notice of appeal within six months after the judgment

or order is signed.” Id. (quoting TEX. R. APP. P. 30).7 A notice of restricted appeal

must state these requirements are met, id. (citing TEX. R. APP. P. 25.1(d)(7)),8 but a

party may amend the notice, as GMP did here.9

          A restricted appeal gives an appellant the same scope of review as an ordinary

appeal. Ex Parte E.H., 602 S.W.3d at 495 (citing Norman Commc’ns v. Tex.

Eastman Co., 955 S.W.2d 269, 270 (Tex. 1997) (per curiam)).10 For us to “sustain”

GMP’s restricted appeal, GMP must show (1) it filed a notice of restricted appeal

within six months after the judgment was signed; (2) it was a party to the underlying

lawsuit; (3) it did not participate in the hearing that resulted in the judgment

complained of, and did not timely file any post-judgment motions or requests for

findings of fact and conclusions of law; and (4) error is apparent on the face of the




    7
     See TEX. R. APP. P. 30 (“A party who did not participate—either in person or through counsel—in the
hearing that resulted in the judgment complained of and who did not timely file a postjudgment motion or
request for findings of fact and conclusions of law, or a notice of appeal within the time permitted by Rule
26.1(a), may file a notice of appeal within the time permitted by Rule 26.1(c). Restricted appeals replace
writ of error appeals to the court of appeals. Statutes pertaining to writ of error appeals to the court of
appeals apply equally to restricted appeals.”)
    8
        See TEX. R. APP. P. 25.1(d)(7).
    9
      See TEX. R. APP. P. 25.1(g) (“An amended notice of appeal correcting a defect or omission in an
earlier filed notice may be filed in the appellate court at any time before the appellant’s brief is filed. The
amended notice is subject to being struck for cause on the motion of any party affected by the amended
notice. After the appellant’s brief is filed, the notice may be amended only on leave of the appellate court
and on such terms as the court may prescribe.”).
    10
     Norman discussed writ-of-error review, which was replaced by restricted appeals under rule 30. See
Ex Parte E.H., 602 S.W.3d at 495.


                                                     –7–
record. See id. (citing Pike-Grant v. Grant, 447 S.W.3d 884, 886 (Tex. 2014) (per

curiam)).

         The first three of these requirements are jurisdictional. Id. The fourth

requirement—which is derived from case law and is not included in rule 30—is not

jurisdictional and goes to the merits of the appeal. Id. at 495–97.

         In this case, GMP argues we have jurisdiction because all four requirements

are met. PixelBoost argues we lack jurisdiction and that GMP has not met the third

and fourth requirements.11

                 PARTICIPATION IN HEARING RESULTING IN JUDGMENT
         GMP argues it met the third requirement because it “did not participate—

either in person or through counsel—in the hearing that resulted in the judgment

complained of[.]” TEX. R. APP. P. 30.

         Pixelboost argues otherwise, not by arguing GMP participated in a summary

judgment hearing that led to the final judgment,12 but instead by arguing GMP’s

participation in the sanctions proceedings and its notice of the summary judgment

motion and submission “amounted to participation in the hearing resulting in




    11
      The first two requirements are not disputed, and we agree they were met. The record shows GMP
“did not timely file a postjudgment motion or request for findings of fact and conclusions of law, or a notice
of appeal within the time permitted by Rule 26.1(a).” See TEX. R. APP. P. 30.
     The parties agree GMP did not file a summary judgment response, and PixelBoost’s summary
    12

judgment motion was decided by submission.


                                                    –8–
judgment.” PixelBoost attempts to distinguish two of our earlier cases13 and urges

us to consider whether GMP needed additional time to familiarize itself with the

record, arguing it did not.14

         We agree with GMP’s argument that in this restricted appeal, GMP’s

participation in the sanctions hearing does not matter because GMP is complaining

of the final judgment resulting from PixelBoost’s summary judgment motion, not

the trial court’s December 2019 sanctions order. As GMP points out, PixelBoost

had not even filed its summary judgment motion at the time of the sanctions hearing

in which GMP participated.



    13
       PixelBoost acknowledges “[t]here are numerous cases from this court and others holding that failing
to both respond to a motion for summary judgment and failing to attend the summary judgment hearing is
a failure to participate in the hearing that resulted in the complained of judgment” and cites two of our cases
in connection with that statement. See Lake v. McCoy, 188 S.W.3d 376, 378 (Tex. App.—Dallas 2006, no
pet.) (concluding party who did not appear at the summary judgment hearing still participated in the hearing
by filing a summary judgment response and stating, “The key question in deciding whether appellant
participated in the trial is deciding whether appellant took part in the decision-making event that resulted
in the adjudication of his rights.” and); Rivero v. Blue Keel Funding, LLC, 127 S.W.3d 421, 424 (Tex.
App.—Dallas 2004, no pet.) (concluding party did not participate in the decision-making event from which
the judgment against him resulted because he did not respond to or appear at the hearing on his opponent’s
motion for summary judgment). Rather than trying to apply those cases to the facts before us, PixelBoost
only attempts to distinguish them by arguing that, unlike those cases, this case involved “bifurcated hearings
on liability and damages” where “there was participation at the evidentiary hearing on sanctions that
established liability but no response was made to the summary judgment motion on damages.” We are not
persuaded by PixelBoost’s attempt to distinguish the case on that basis because we disagree this case
involved bifurcated hearings on liability and damages. At the time of the sanctions order, liability and
damages were not yet established, and following submission of the summary judgment motion, the final
judgment addressed both.
    14
       In a further attempt to distinguish the Lake and Rivero cases cited above, PixelBoost argues those
cases did not analyze whether extra time was needed for the appellants to familiarize themselves with the
record, an action it argues we should do in accordance with Lawyers Lloyds of Texas v. Webb, 152 S.W.2d
1096 (Tex. 1941). We decline to do so, because even if Lawyers Lloyd’s 1941 discussion of the underlying
policies or the history of writs of error continues to retain any intrinsic value in restricted appeals in 2022,
we find no support for PixelBoost’s implication that we are somehow required to analyze whether GMP
needed more time to familiarize itself with the summary judgment record, when no such analysis is required
under Ex Parte E.H., 602 S.W.3d at 495–97, the Texas Supreme Court’s latest statement on the
requirements for restricted appeals.
                                                     –9–
      We resolve the parties’ dispute regarding the third requirement in GMP’s

favor and conclude GMP “did not participate—either in person or through counsel—

in the hearing that resulted in the judgment complained of[.]” See TEX. R. APP. P.

30; Rivero, 127 S.W.3d at 424 (in appeal of summary judgment, party who did not

respond to summary judgment motion or appear at summary judgment hearing did

not participate in the decision-making event from which the judgment against him

resulted).

                      ERROR ON THE FACE OF THE RECORD
      We turn next to the fourth requirement—whether error is apparent on the face

of the record—which requires us to analyze the merits of GMP’s grounds for appeal.

See Ex Parte E.H., 602 S.W.3d at 495–97.

      “For purposes of our review, the face of the record includes all the papers on

file in the appeal including the reporter’s record.” Sims v. Dallas Cty., No. 05-18-

00712-CV, 2019 WL 2004054, at *1 (Tex. App.—Dallas May 7, 2019, pet. denied)

(mem. op.) (citing Norman Commc’ns, 955 S.W.2d at 270). “As such, our scope of

review may include challenges to the legal and factual sufficiency of the evidence.”

Id. (citing Norman Commc’ns, 955 S.W.2d at 270).

      In three issues, GMP argues that error is apparent on the face of the record

because (1) GMP was not given the required notice of final judgment; (2) the final

judgment awards statutory damages under the DTPA without evidence GMP acted



                                       –10–
knowingly or intentionally; and (3) the judgment awards actual damages that are not

recoverable and are not supported by the evidence.

         We begin with GMP’s first issue regarding notice.

         The record reflects that, while the clerk sent a letter enclosing a copy of the

final judgment to GMP’s trial court counsel on the same day the judgment was

signed, the clerk addressed the letter to GMP’s counsel at a former address in Frisco,

not the Dallas address GMP’s counsel had informed the court about more than a year

earlier. The notice was not delivered and was returned to the clerk’s office. The

record lacks any indication the clerk took any action to ensure notice of the judgment

was provided to GMP or its counsel once the original notice was returned, even

though the postal service label placed on the returned envelope included GMP’s

counsel’s correct address.

         GMP argues error exists on the face of the record because it was not provided

notice of the judgment as required by rule 306a(3). See TEX. R. CIV. P. 306a(3)

(stating, “When the final judgment . . . is signed, the clerk of the court shall

immediately give notice to the parties or their attorneys of record by first-class mail

advising that the judgment . . . was signed.”).15 GMP cites various cases in support



    15
       Rule 306a was amended effective May 1, 2022, after the signing of the final judgment in this case,
and above, we quote a portion of the former rule. Currently, rule 306a(3) states, in part, “When the final
judgment or other appealable order is signed, the clerk of the court must immediately give notice to the
parties or their attorneys of record electronically or by first-class mail advising that the judgment or order
was signed.”). See TEX. R. CIV. P. 306a(3).


                                                   –11–
of its arguments, including our prior decision in Smith v. Shipp, No. 05-09-01204-

CV, 2010 WL 2653733 (Tex. App.—Dallas July 6, 2010, no pet.) (mem. op.), in

which we stated, under circumstances similar, but not identical,16 to those before us:

          [T]he record shows the order of dismissal was never sent to the
          [appellants’] counsel, because it was returned in an unaddressed
          envelope. When the court signs an order of dismissal, the clerk is
          required to give immediate notice to the parties or their attorneys by
          first-class mail advising them of the judgment. TEX. R. CIV. P. 306a(3).
          See also Dickerson v. Sonat Exploration Co., 975 S.W.2d 339, 341
          (Tex. App.—Tyler 1998, pet. denied). Failure to give this mandatory
          notice is also a violation of the [appellants] due process rights and
          constitutes error on the face of the record. Id. at 341–42.

Id., at *2.

          PixelBoost agrees “the trial court clerk sent the [r]ule 306a notice . . . to

[GMP’s counsel’s] former address”17 but attempts to distinguish Shipp and other

similar cases GMP relies on two bases. First, PixelBoost argues Shipp and similar

cases are distinguishable from the circumstances here because Shipp and other cases

GMP relies on involved a lack of a notice of trial setting and a lack of a rule 306a

notice, while this case only involves arguments regarding the latter.

          Second, PixelBoost argues this is not error on the face of the record under the

circumstances because, according to PixelBoost, GMP twice “received actual notice



    16
       Shipp involved a situation in which the appellant did not receive notice of the trial setting or notice
of the order of dismissal that was the subject of that restricted appeal. Shipp, 2010 WL 2653733, at *2. In
this case, no argument is made regarding any alleged lack of notice of the summary judgment submission
date, although we note that, like the clerk’s rule 306a(3) notice, the record shows the multiple fiats regarding
the initial and subsequent hearing and submission dates were sent to GMP’s counsel’s former address in
Frisco, not his address in Dallas, according to the certificates of service on the fiats.
    17
         PixelBoost’s brief states, “The record is clear this happened[.]”
                                                     –12–
of a judgment being entered against it,” both times within the [ninety] day period set

out in [r]ule 306a(4)”—once upon service of a writ of execution, and again upon

service of post-judgment discovery. Thus, PixelBoost argues, because GMP had

actual notice of the judgment, it was not denied due process rights by its failure to

receive the clerk’s notice under rule 306a(3).

        We are unpersuaded by PixelBoost’s arguments. First, while this case is not

identical to Shipp, we disagree the distinction regarding the lack of a trial notice in

Shipp is significant, as we did not state or suggest in Shipp that an appellant must

show both an improper notice of trial and an improper rule 306a(3) notice before a

party may prevail in a restricted appeal when claiming error exists on the face of the

record based on an improper notice. See Shipp, 2010 WL 2653733, at *1–2.

        Second, despite PixelBoost’s arguments regarding GMP’s actual notice, we

find nothing in the record to reflect GMP received actual notice of the final

judgment, at least not without drawing inferences in PixelBoost’s favor. Neither the

writ of execution nor the amended writ of execution is in the record before us. While

two officer’s returns are in the record, the first return for the original writ of

execution was returned unexecuted, and the second return for the amended writ of

execution fails to indicate the final judgment or any other document was served.18




   18
      The second return states the amended writ was “executed . . . by making demand upon” GMP’s
owner/president in his official capacity and was being “returned as Nulla Bonna” after no non-exempt
property belonging to GMP was found in the specified county that could be levied upon.
                                               –13–
         Third, our sister court’s two opinions in Thacker v. Thacker—cases upon

which Pixelboost primarily relies—are distinguishable in an important way because,

unlike GMP, the appellant filed a summary judgment response in the trial court. See

496 S.W.2d 201, 203 (Tex. App.—Amarillo 1973, writ dism’d) (noting, in writ of

error proceeding, appellant filed “her answer to, and an affidavit submitted in

contravention of, the motions for summary judgment”); 490 S.W.2d 234, 235 (Tex.

App.—Amarillo 1973, no writ) (per curiam) (noting, in an appeal preceding the writ

of error appeal, appellant “filed an answer to the [summary judgment] motions,

supported by affidavit”). We decline to follow the Thacker opinions in this case.

         Similar to our conclusion in Shipp, we conclude the clerk’s failure to give the

mandatory rule 306a(3) notice is a violation of GMP’s due process rights and

constitutes error on the face of the record. See Shipp, 2010 WL 2653733, at *2.

         We sustain GMP’s first issue and need not reach its other two.19

                                             CONCLUSION
         For the foregoing reasons, we sustain this restricted appeal and accordingly

reverse the judgment and remand the case for further proceedings.


                                                       /Ken Molberg/
210133f.p05                                            KEN MOLBERG
                                                       JUSTICE




    19
       See TEX. R. APP. P. 47.1 (our written opinion must be as brief as practicable but address every issue
raised and necessary to final disposition of the appeal).
                                                  –14–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

GETMEPLACEMENT, LLC,                           On Appeal from the 417th Judicial
Appellant                                      District Court, Collin County, Texas
                                               Trial Court Cause No. 417-06424-
No. 05-21-00133-CV           V.                2018.
                                               Opinion delivered by Justice
WIESE INDUSTRIES, INC. D/B/A                   Molberg. Justices Schenck and
PIXELBOOST, Appellee                           Pedersen, III participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is REVERSED and this cause is REMANDED to the trial court for further
proceedings.

       It is ORDERED that appellant GETMEPLACEMENT, LLC recover its
costs of this appeal from appellee WIESE INDUSTRIES, INC. D/B/A
PIXELBOOST.


Judgment entered this 31stday of October 2022.




                                        –15–